t c memo united_states tax_court joshua a van ryswyk petitioner v commissioner of internal revenue respondent docket no filed date james r monroe for petitioner michael w bitner for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner’s federal_income_tax tax for his taxable_year deficiency dollar_figure additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure the issues remaining for decision for petitioner’s taxable_year are are certain commissions that petitioner received during includible as nonemployee compensation in his gross_income we hold that they are is petitioner entitled to deduct under sec_162 certain amounts that he claims he paid to baccam associates b a during we hold that he is not is petitioner entitled to deduct under sec_162 certain claimed expenses that b a showed as deductions in the tax_return that it filed for taxable_year we hold that he is not is petitioner liable for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for the addition_to_tax under sec_6654 we hold that he is findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case he resided in iowa 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure mr and mrs van ryswyk petitioner’s parents adopted petitioner as an infant they also were the foster parents of oai baccam mr baccam and certain of mr baccam’s biological siblings all of whom had emigrated around to the united_states from vietnam petitioner and his foster brother mr baccam grew up together in mr and mrs van ryswyk’s home around petitioner graduated from college and moved to california while in california petitioner lived with mr baccam and certain of mr baccam’s biological siblings in petitioner and mr baccam incorporated b a during the year at issue mr baccam owned percent and peti- tioner owned percent of b a an s_corporation at all relevant times b a used certain computer_software to maintain its books_and_records which were under mr baccam’s control during petitioner and mr baccam were licensed to sell financial products including certain security annuity and insurance products financial products but b a was not the companies that offered those financial products financial products companies entered into agreements with petitioner and not with b a pursuant to which he agreed to sell on their behalf their respective financial products in return for his services the financial products companies agreed to pay petitioner certain commissions based on the sales that he generated during petitioner received the following payments totaling dollar_figure from the companies indicated company premium escrow inc ameritrade inc allianz life_insurance co midland national life_insurance co american investors life_insurance co intersecurities inc lpl financial services corp amount dollar_figure big_number big_number big_number big_number big_number the companies that made the payments listed above did not withhold tax therefrom moreover petitioner did not make any estimated_tax payments or file a tax_return return for his taxable_year during petitioner received the following payments totaling dollar_figure as commissions commissions or commission payments from the companies indicated company allianz life_insurance co intersecurities inc ttt east coast inc amount dollar_figure big_number big_number during petitioner deposited the commissions into his personal bank account each of the three companies that made commission payments to petitioner during issued to him form 1099-misc miscella- neous income for that year each of those companies showed in that form the amount of commissions that it paid to petitioner during during ameritrade inc ameritrade paid to peti- tioner dollar_figure as proceeds securities proceeds from the sale of certain securities that he held through that company ameritrade issued to petitioner form 1099-b proceeds from broker and barter_exchange transactions form 1099-b for that year in that form ameritrade showed dollar_figure as proceeds from stocks bonds etc neither the companies that made commission payments nor ameritrade that paid securities proceeds to petitioner during withheld tax therefrom moreover petitioner did not make any estimated_tax payments or file a return for his taxable_year respondent issued to petitioner a notice_of_deficiency for his taxable_year notice in that notice respondent determined inter alia that the commissions are includible as nonemployee compensation in petitioner’s gross_income for his taxable_year in the notice respondent also deter- mined that petitioner is liable for his taxable_year for additions to tax under inter alia sec_6651 and sec_6654 2the record in this case does not contain form 1099-b that ameritrade issued to petitioner for his taxable_year as a result we do not know whether ameritrade showed in that form the dollar_figure in question as gross_proceeds or gross_proceeds less commissions and option premiums around date approximately two months before the trial in this case b a filed form_1120s u s income_tax return for an s_corporation for its taxable_year s_corporation return which mr baccam b a’s president had signed in the s_corporation return b a showed gross_receipts and total income of dollar_figure claimed deductions totaling dollar_figure and showed ordinary_income from trade_or_business activities of dollar_figure b a included with the s_corporation return schedule_k-1 shareholder’s share of income deductions credits etc for taxable_year schedule_k-1 with respect to each of its two stockholders in the schedule_k-1 that b a completed with respect to petitioner b a showed dollar_figure as ordinary business income which equaled peti- tioner’s proportionate share of b a’s ordinary_income from trade_or_business activities opinion petitioner bears the burden of establishing that the deter- minations in the notice that remain at issue are wrong see rule a 290_us_111 3the treatment shown in the schedule_k-1 that b a completed with respect to petitioner is consistent with the required tax treatment of an s_corporation and its stockholders 4petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 evaluation of evidence on which petitioner relies in support of his position with respect to each of the issues in this case petitioner relies primarily on his own testimony and the testimony of his foster brother mr baccam we found petitioner’s testimony to be in certain material re- spects questionable conclusory uncorroborated and or self- serving we also found mr baccam’s testimony to be in certain material respects questionable conclusory uncorroborated and or serving the interests of his foster brother petitioner we are not required to and we shall not rely on the respective testimonies of petitioner and mr baccam in order to establish petitioner’s respective positions with respect to the issues presented see eg 87_tc_74 commission income it is petitioner’s position that the commissions are not includible as nonemployee compensation in his gross_income for his taxable_year because they constitute the gross_receipts of b a for that year a taxpayer is not required to treat as income amounts that the taxpayer did not receive under a claim of right which were 5in the alternative it is petitioner’s position that he is entitled to certain deductions under sec_162 that would offset the commissions we address below petitioner’s alternative position not his to keep and which the taxpayer was required to transmit to someone else as a mere conduit 56_tc_530 affd 492_f2d_286 7th cir a person’s prompt payment to another person of all the amounts that the person receives is indicative that the person receiving those amounts has no claim to them see 73_tc_215 in support of his position that the commissions are not includible as nonemployee compensation in his gross_income for his taxable_year petitioner argues that during pursuant to an agreement between himself and b a he a received those commissions on behalf of b a and b paid them to b a and that b a reported those commissions as gross_receipts in the s_corporation return the principal evidence to support petitioner’s arguments is his own testimony and the testimony of mr baccam on which we are unwilling to rely petitioner has not introduced reliable evidence that during he had an agreement with b a under which he was required to and did pay the commissions to b a nor has petitioner introduced reliable evidence that b a showed gross_receipts of dollar_figure in the s_corporation return because during it received that amount of gross_receipts from him or that that amount consisted of the commissions of dollar_figure that he received during that year and unidentified gross_receipts of dollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that during he had an agreement with b a under which he was required to and did pay the commissions to b a on that record we find that petitioner has failed to carry his burden of establishing that the commissions are not includible as nonemployee compensa- tion in his gross_income for his taxable_year claimed deductions in the alternative it is petitioner’s position that if we were to find as we have that the commissions are includible as nonemployee compensation in his gross_income for his taxable_year he would be entitled to certain deductions under sec_162 that would offset those commissions deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 a taxpayer is required to maintain records sufficient 6mr baccam petitioner’s foster brother and b a’s presi- dent filed b a’s s_corporation return approximately two months before the trial in this case the record does not establish that respondent had examined that return before the trial took place we believe that mr baccam filed b a’s s_corporation return when he did in an effort to bolster peti- tioner’s position in this case that the commissions are includible in b a’s gross_receipts and not in his gross_income for taxable_year to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs a taxpayer is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 in support of his alternative position petitioner advances two arguments first petitioner argues that he is entitled to deduct under sec_162 dollar_figure the amount of the commissions because during he was required to and did pay that amount to b a pursuant to an agreement between himself and b a we have found that petitioner has failed to carry his burden of establishing that during he had an agreement with b a under which he was required to and did pay the commis- sions to b a on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year he is entitled to deduct under sec_162 the amount of the commissions second petitioner argues that he is entitled to deduct under sec_162 the claimed expenses that b a showed as deductions in the s_corporation return petitioner does not contend that during he paid_or_incurred any of those claimed expenses let alone that he paid_or_incurred them in carrying on his own trade_or_business on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year the claimed expenses that b a showed as deductions in the s_corporation return were ordinary and necessary expenses that he paid_or_incurred in carrying on his own trade_or_business on that record we find that petitioner has failed to carry his burden of establishing that for his taxable_year he is entitled to deduct under sec_162 any of those claimed expenses additions to tax it is respondent’s position that petitioner is liable for the respective additions to tax under sec_6651 and sec_6654 that respondent determined in the notice sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the failure_to_file timely is due to reasonable_cause and not to willful neglect sec_6654 imposes an addition_to_tax in the case of an underpayment of estimated_tax by an individual the addition_to_tax under that 7for purposes of sec_6654 it is necessary to determine whether there is an underpayment of a required_installment of estimated_tax see sec_6654 and b in this connection the amount of any required_installment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown in the return for the taxable_year or if no return was filed percent of the tax for such year or if the indi- vidual filed a return_for_the_preceding_taxable_year a percent of the tax shown in such return if the taxpayer’s ad- justed gross_income shown in such return exceeds dollar_figure or b percent of the tax shown in such return if the taxpayer’s adjusted_gross_income shown in such return does not exceed dollar_figure sec_6654 and c i section is mandatory unless petitioner qualifies under one of the exceptions in sec_6654 respondent must carry the burden of production with respect to the respective additions to tax under sec_6651 and sec_6654 at issue here see sec_7491 116_tc_438 to satisfy that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose each of those additions to tax see higbee v commissioner supra pincite although respondent bears the burden of production with respect to the respective additions to tax under sec_6651 and sec_6654 at issue here respon- dent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id sec_6654 provides that no addition_to_tax is to be imposed under sec_6654 for any taxable_year if the tax shown in the return for such taxable_year or if no return is filed the tax reduced by the credit allowable under sec_31 is less than dollar_figure sec_6654 the preceding_taxable_year was a taxable_year of months the individual did not have any liability for such preceding_taxable_year and the individual was a citizen or resident_of_the_united_states throughout such preceding_taxable_year sec_6654 the secretary_of_the_treasury secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience sec_6654 or the secretary determines that during the taxable_year for which the estimated payments are required or the taxable_year preceding such taxable_year the taxpayer retired after having attained the age of or became disabled and the underpayment of any estimated_tax was due to reasonable_cause and not to willful neglect sec_6654 we turn first to the addition_to_tax under sec_6651 we have found that petitioner did not file a return for his taxable_year on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined in the notice as we understand it it is petitioner’s position that he had reasonable_cause for his failure_to_file a return for his taxable_year and that therefore he is not liable for the addition_to_tax under sec_6651 in support of that position petitioner advances two arguments first petitioner argues that he did not receive from b a schedule_k-1 for his taxable_year consequently he claims that he did not have the informa- tion that he needed in order to file his return for that year the unavailability of information or records does not necessarily establish reasonable_cause for failure_to_file timely a return 56_tc_1324 affd without published opinion 496_f2d_876 5th cir a taxpayer is required to file timely based upon the best information available and to file thereafter an amended_return if necessary 79_tc_298 assuming arguendo that petitioner did in fact fail to file his return for his taxable_year because b a did not send to him schedule_k-1 for his taxable_year on the record before us we nonetheless would find that petitioner has failed to carry his burden of establishing that that reason constitutes reason- able cause for his failure_to_file second petitioner argues that he had reasonable_cause for his failure_to_file a return for his taxable_year because he was not required to file such a return since his gross_income for that year did not exceed the required threshold_amount under sec_6012 for filing a return petitioner’s argument is based on his position that the commissions are not includible as nonemployee compensation in his gross_income for his taxable_year we have found that petitioner has failed to carry his burden of establishing that position on the record before us we find that petitioner has gross_income for his taxable_year in excess of the threshold_amount set forth in sec_6012 sec_6012 provides in pertinent part that a taxpayer who is single is not required to file a return for a taxable_year if the taxpayer’s gross_income for that year is less than the sum of the exemption_amount plus the basic_standard_deduction applicable to such an individual for purposes of sec_6012 the exemption_amount for taxable_year is dollar_figure see sec_6012 sec_151 a revproc_2003_85 sec_3 2003_2_cb_1184 for purposes of sec_6012 the basic_standard_deduction applicable to petitioner for his taxable_year is dollar_figure see sec_6012 sec_63 revproc_2003_85 sec_3_10 c b pincite petitioner does not claim that he sought any professional advice with respect to whether the commissions are includible in his gross_income for his taxable_year nor does he claim that he sought any such advice with respect to whether he was exempt under sec_6012 from filing a return for that year where a taxpayer does not obtain compe- tent advice the taxpayer’s erroneous belief that he or she was not required to file a return does not establish reasonable_cause for failure_to_file timely see 39_tc_93 affd on this issue revd in part and remanded in part 324_f2d_633 8th cir 38_tc_192 on the record before us we find that petitioner has failed to carry his burden of establishing that his belief that he was not required to file a return under sec_6012 constituted reasonable_cause for his failure_to_file on the record before us we find that petitioner has failed to carry his burden of establishing that his failure_to_file a return for his taxable_year was due to reasonable_cause and not to willful neglect on that record we find that petitioner has failed to carry his burden of establishing that he is not liable for the addition_to_tax under sec_6651 that respondent determined in the notice we turn next to the addition_to_tax under sec_6654 we have found that petitioner did not file a return for his taxable_year did not file a return for his taxable_year and did not make any estimated_tax payments with respect to his taxable_year on the record before us we find that respondent has carried respondent’s burden of produc- tion under sec_7491 with respect to the addition_to_tax under sec_6654 as we understand it it is petitioner’s position that he qualifies for the exception under sec_6654 small tax exception and that therefore he is not liable for the addition_to_tax under sec_6654dollar_figure as pertinent here that excep- tion provides that no addition_to_tax will be imposed under sec_6654 for any taxable_year if the tax for that year reduced by the credit allowable under sec_31 for tax with- held is less than dollar_figure sec_6654 according to petitioner he qualifies for the small tax exception because he has no tax for his taxable_year we have found that petitioner has failed to carry his burden of establishing that the commissions are not includible as nonemployee compensation in his gross_income for his taxable_year 10petitioner does not claim that he qualifies for any other exception to the addition_to_tax under sec_6654 that is set forth in sec_6654 11see supra note in addition we have found that the financial products companies that paid him those commissions did not withhold tax therefrom we have also found that petitioner has failed to carry his burden of establishing that he is entitled to deduct under sec_162 for his taxable_year dollar_figure the amount of the commissions or any of the claimed ex- penses that b a showed as deductions in the s_corporation return on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year he qualifies for the small tax exception to the addition_to_tax under sec_6654 that is set forth in sec_6654 on that record we find that petitioner has failed to carry his burden of establishing that he is not liable for the addition_to_tax under sec_6654 we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions by respondent decision will be entered under rule
